Me.. Chief Justice Quiñones,
after making the above statement of facts, delivered the following opinion of the court:
The findings of fact of the judgment appealed, are accepted, as also the conclusions of law, excepting the last; for inasmuch as Carlo Hermanos, in their complaint, did not request any reservation of rights, the reservation made in their favor in the judgment appealed from, is idle and serves no purpose.
We adjudge that we should affirm and do affirm the aforesaid judgment, in so far as it dismisses the complaint and absolves therefrom Colberg & Martinez, with costs of both proceedings against appellant. .
Justices Hernández, Sulzbacher and MacLeary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.